Exhibit 10.5
Execution Copy
MAJORITY STOCKHOLDER CONSENT AGREEMENT
[Chen Xing Hua]
This Stockholder Consent Agreement (this “Agreement”) is made and entered into
as of May 19, 2008, by and among: Heckmann Corporation, a Delaware corporation
(“Parent”), and Chen Xing Hua (the “Consenting Stockholder”).
Recitals
A. The Consenting Stockholder is a holder of outstanding shares of common stock,
par value $0.001 per share (“Company Common Stock”) of China Water and Drinks,
Inc., a Nevada corporation (the “Company”), and is the record holder and has
sole voting power over such number of shares of Company Common Stock as is set
forth opposite the Consenting Stockholder’s name on Schedule A (the “Shares”).
B. Parent, Heckman Acquisition II Corp., a Delaware corporation and a wholly
owned Subsidiary of Parent (“Merger Sub”) and the Company have entered into an
agreement and plan of merger and reorganization (the “Merger Agreement”),
pursuant to which the Company will be merged with and into Merger Sub (the
“Merger”) with the Company ceasing to exist and Merger Sub remaining as a wholly
owned Subsidiary of Parent.
C. Pursuant to the Merger Agreement, each share of Company Common Stock will be
converted, upon the Merger, into the right to receive (i) shares of common
stock, par value $0.01 per share, of Parent (“Parent Common Stock”) at the
Exchange Ratio, and/or (ii) at the election of the holders thereof, an amount in
cash equal to US$5.00 per share of Company Common Stock.
D. Concurrently with the execution of this Agreement, Parent, the Company and
certain specified holders of Company Common Stock are entering into an
undertaking agreement (the “Undertaking Agreement”), pursuant to which each such
holder will (i) elect to receive in the Merger only cash at US$5.00 for each
share of Company Common Stock held by such holder, and (ii) provide a general
release of claims against the Company, Parent and Merger Sub.
E. Concurrently with the execution of this Agreement, Parent, the Company and
holders of the Company’s 5% secured convertible notes due January 29, 2011 (the
“Notes”), which Notes are convertible into shares of Company Common Stock, are
entering into a conversion agreement (the “Conversion Agreement”), pursuant to
which such holders, subject to the conditions therein, will (i) convert their
Notes into Company Common Stock, (ii) elect to receive in the Merger only Parent
Common Stock at the Exchange Ratio, (iii)  release the Company of certain of its
obligations under, and waive certain breaches, defaults and potential defaults
of the Company under the Note Purchase Documents (as defined in the Conversion
Agreement) on the terms set forth in the Conversion Agreement, and (iv) as of
the Effective Time, release various liens and other rights under and terminate
the Note Purchase Documents, and in consideration for such waivers, releases,
suspensions, and relinquishment of rights as holders of Notes, Parent will, if
certain conditions are met, pay to such holders the Contingent Payment (as
defined in the Conversion Agreement).
F. Concurrently with the execution of this Agreement, Parent, the Company and
certain specified holders of Company Common Stock (the “Releasors”) are entering
into a release agreement (the “Release Agreement”), pursuant to which each such
holder, subject to the conditions set forth therein, will (i) elect to receive
in the Merger only Parent Common Stock for each share of Company Common Stock
held by such holder, (ii) waive or suspend certain defaults, potential defaults,
and obligations of the Company under the PIPE Transaction Documents (as defined
in the Release Agreement) on the terms set forth in the Release Agreement,
(iii) as of the Effective Time, terminate the PIPE Transaction Documents, and
release in full any and all rights of such holders in any shares of Company
Common Stock owned or controlled by Xu Hong Bin that are subject to the Make
Good Escrow Agreement (as defined in the Release Agreement), and in
consideration for such waivers, releases and suspensions, Parent will, if
certain conditions are met, pay to such holders the Contingent Payment (as
defined in the Release Agreement).

 

 



--------------------------------------------------------------------------------



 



G. In consideration of the execution and delivery of the Merger Agreement and
the other agreements referred to above by Parent and Merger Sub, the Consenting
Stockholder desires to (i) vote, or execute a written consent with respect to,
the Shares consenting to the adoption of the Merger Agreement and the approval
of the Merger, and (ii) elect to receive cash for 100% of the Consenting
Stockholder’s Shares.
H. Certain capitalized terms used in this Agreement are defined in Exhibit A and
other capitalized terms used in this Agreement are defined in the Sections of
this Agreement where they first appear.
Agreement
The Consenting Stockholder, intending to be legally bound, agrees as follows:
SECTION 1: Written Consent.
1.1 Execution of Written Consent. Concurrent with the execution of this
Agreement, the Consenting Stockholder is hereby delivering to the Company a
written consent, executed and delivered in accordance with NRS §78.320, in the
form attached as Exhibit B (the “Stockholder Written Consent”), pursuant to
which the Consenting Stockholder is irrevocably consenting to the adoption of
the Merger Agreement and the approval of the Merger.
1.2 Effectiveness; Agreement Not to Revoke. The Consenting Stockholder
acknowledges and agrees that the Stockholder Written Consent is effective upon
the Consenting Stockholder’s execution and delivery to the Company in accordance
with NRS §78.320 and Section 1.1 above and that the corporate action consented
to in such Stockholder Written Consent may be taken at any time thereafter as
provided in the NRS, subject to the terms of the Merger Agreement, the
applicable rules and regulations of the SEC, and other applicable Legal
Requirements. The Consenting Stockholder further covenants and agrees that the
Consenting Stockholder will not revoke, seek to revoke, or take any action,
directly or indirectly, for the purpose of, or having the effect of, revoking or
seeking to revoke, the Stockholder Written Consent. The Consenting Stockholder
also covenants and agrees to re-execute and re-deliver the Stockholder Written
Consent as and when requested by Parent in order that the corporate action
contemplated by the Stockholder Written Consent remains continuously authorized
by the Consenting Stockholder at all times from the date hereof through the
first to occur of (a) the Effective Time, or (b) the termination of the Merger
Agreement in accordance with its terms (the “Termination”).
SECTION 2: Election Pursuant to Merger Agreement.
2.1 Cash Election. The Consenting Stockholder hereby elects (the “Cash
Election”), in the event the Merger occurs, to receive in the Merger cash at
$5.00 per share in respect of 100% of the Shares held by the Consenting
Stockholder. The Consenting Stockholder agrees that, subject to consummation of
the Merger, the Cash Election is unconditional and irrevocable. The Consenting
Stockholder acknowledges that his Cash Election pursuant to this Section 2.1 was
made on a completely voluntary basis. The Consenting Stockholder will execute
such further instruments and provide such further information relevant to the
Cash Election, including declarations related to Taxes, as Parent shall
reasonably request in connection with the foregoing.

 

2



--------------------------------------------------------------------------------



 



2.2 Effectiveness; Agreement Not to Revoke. The Consenting Stockholder
acknowledges and agrees that the Cash Election is effective upon the execution
and delivery thereof to Parent in accordance with Section 2.1 above, and the
Consenting Stockholder will not revoke, seek to revoke, or take any action,
directly or indirectly, for the purpose of, or having the effect of, revoking or
seeking to revoke, the Cash Election. The Consenting Stockholder also covenants
and agrees to re-execute and re-deliver the Cash Election as and when requested
by Parent in order that such Cash Election remains continuously in effect at all
times from the date hereof through the first to occur of (a) the Effective Time,
or (b) the Termination.
SECTION 3: Representations and Warranties of The Consenting Stockholder.
The Consenting Stockholder represents and warrants to Parent as of the date
hereof and as of the Effective Time as follows:
3.1 Authority; No Conflict.
3.1(a) The Consenting Stockholder has all necessary individual power, capacity
and authority to execute and deliver this Agreement, to perform his obligations
hereunder, and to consummate the transactions contemplated hereby (collectively,
the “Contemplated Transactions”). This Agreement has been duly and validly
executed and delivered by the Consenting Stockholder and constitutes the legal,
valid and binding obligation of the Consenting Stockholder, enforceable against
the Consenting Stockholder in accordance with its terms.
3.1(b) Neither the execution and delivery of this Agreement nor the consummation
of any of the Contemplated Transactions do or will, directly or indirectly (with
or without notice or lapse of time or both), (i) contravene, conflict with, or
result in a violation of any Legal Requirements to which the Consenting
Stockholder, or any of the assets owned or used by the Consenting Stockholder,
is subject; or (ii) contravene, conflict with, or result in a violation or
breach of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any contract to which the Consenting
Stockholder is a party, except, in the case of clauses (i) and (ii), for any
such conflicts, violations, breaches, defaults or other occurrences that would
not prevent or delay consummation of the Contemplated Transactions in any
material respect or would otherwise not prevent the Consenting Stockholder from
performing its obligations under this Agreement in any material respect.
3.1(c) The execution and delivery of this Agreement by the Consenting
Stockholder does not, and the performance of this Agreement and the consummation
of the Contemplated Transactions by the Consenting Stockholder will not, require
any Consent of, or filing with or notification to, any Governmental Body, except
(i) for applicable requirements, if any, of the Exchange Act, the Securities Act
and state securities or “blue sky” laws (“Blue Sky Laws”), and (ii) such other
Consents, filings or notifications where failure to obtain such Consents, or to
make such filings or notifications, would not prevent or delay the consummation
of the Contemplated Transactions, or otherwise prevent the Consenting
Stockholder from performing his obligations under this Agreement.
3.2 Ownership; Voting. The Consenting Stockholder owns, beneficially or of
record, the number of Shares as set forth opposite the Consenting Stockholder’s
name on Schedule A hereto, free and clear of any and all Liens or other
restrictions on transfer, other than those arising under the Exchange Act, the
Securities Act, Blue Sky Laws and other securities laws, and has full power and
authority to vote the Consenting Stockholder’s Shares in favor of the Merger and
the other transactions contemplated by the Merger Agreement.

 

3



--------------------------------------------------------------------------------



 



3.3 Review of Merger, Conversion, Release and Undertaking Agreements. The
Consenting Stockholder has received execution copies of the Merger Agreement,
Conversion Agreement, Undertaking Agreement and Release Agreement and has had an
opportunity to review them with assistance of counsel and other advisors of his
own choosing. The Consenting Stockholder acknowledges and agrees that the terms
of such agreements and this Agreement are fair and reasonable.
3.4 Review of SEC Filings. The Consenting Stockholder has had access to the
Parent SEC Reports and the Company SEC Reports and has had an opportunity to
review the Parent SEC Reports and the Company SEC Reports with assistance of
counsel and other advisors of its own choosing. The Consenting Stockholder and
his advisors have been afforded the opportunity to ask questions of and receive
answers from the Company and Parent regarding the Company, the Company SEC
Reports, Parent, the Parent SEC Reports and the Contemplated Transactions.
3.5 Company Representations and Warranties. To the knowledge of the Consenting
Stockholder, the representations and warranties made by the Company in the
Merger Agreement are true and accurate in all respects. With respect to the
knowledge of the Consenting Stockholder, the term “knowledge” shall mean the
actual knowledge of the Consenting Stockholder of such matter or what a prudent
individual could be expected to discover or otherwise become aware of with
respect to a matter after conducting a reasonable inquiry of appropriate senior
executives and responsible key employees of the Company concerning the existence
of such matter.
3.6 No Continuing Interest in the Company. Such Selling Stockholder understands
and acknowledges that:
3.6(a) upon consummation of the Contemplated Transactions, such Selling
Stockholders will have no continuing interest in the Company or in Parent; and
3.6(b) after consummation of the Contemplated Transactions, the value of the
Company and Parent and/or their respective businesses and capital stock may
appreciate, and may appreciate significantly, and such Selling Stockholder will
not benefit from such appreciation.

 

4



--------------------------------------------------------------------------------



 



SECTION 4: Representations and Warranties of Parent.
Parent represents and warrants to the Consenting Stockholder as of the date
hereof and as of the Effective Time as follows:
4.1 Organization and Good Standing. Parent is a corporation duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation, with full corporate power and authority to conduct its business
as now being conducted, to own or use its properties and assets that it purports
to own or use, and to perform all of its obligations under contracts to which
Parent is party or by which Parent or any of its assets are bound. Parent is
duly qualified to do business as a foreign corporation and is in good standing
(where such concept is applicable) under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to, individually or in the aggregate, result in a material adverse
effect on Parent.
4.2 Authority; No Conflict. Except for the requirement that Parent obtain the
Required Stockholder Vote:
4.2(a) Parent has all necessary corporate power and authority to execute and
deliver this Agreement and the Merger Agreement, and to perform its obligations
hereunder and to consummate the Contemplated Transactions and the Merger. The
execution and delivery of this Agreement by Parent and the consummation by
Parent of the Contemplated Transactions and the Merger have been duly and
validly authorized by all necessary corporate action and no other corporate
proceedings on the part of Parent are necessary to authorize this Agreement or
to consummate the Contemplated Transactions and the Merger. This Agreement has
been duly and validly executed and delivered by Parent and, assuming the due
execution and delivery of this Agreement by the Consenting Stockholder,
constitutes the legal, valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms subject to the effect of
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to rights of creditors
generally and (ii) rules of law and equity governing specific performance,
injunctive relief and other equitable remedies.
4.2(b) Neither the execution and delivery of this Agreement nor the consummation
of any of the Contemplated Transactions or the Merger do or will, directly or
indirectly (with or without notice or lapse of time or both); (i) contravene,
conflict with, or result in a violation of any provision of the Organizational
Documents of Parent, (ii) contravene, conflict with, or result in a violation
of, any Legal Requirement, except, in the case of clause (ii), for any such
conflicts, violations, breaches, defaults or other occurrences that would not
prevent or delay consummation of the Contemplated Transactions or the Merger in
any material respect, or would otherwise not prevent Parent from performing its
obligations under this Agreement in any material respect.
4.2(c) The execution and delivery of this Agreement by Parent does not, and the
performance of this Agreement and the consummation of the Contemplated
Transactions and the Merger by Parent will not, require any Consent of, or
filing with or notification to, any Governmental Body, except (i) for
(A) applicable requirements, if any, of the Exchange Act, the Securities Act,
any national securities exchange on which the Parent Common Stock is then
listed, and Blue Sky Laws (B) the filing of the Certificates of Merger as
required by the DGCL and NRS, (C) the filing of the Certificate of Incorporation
Amendment with the Secretary of State of the State of Delaware, and (D) filings
made in connection with applicable Antitrust Laws and investment laws, and
(ii) such other Consents, filings or notifications where failure to obtain such
Consents, or to make such filings or notifications, would not prevent or delay
the consummation of the Contemplated Transactions in any material respect, or
would otherwise not prevent Parent from performing its obligations under this
Agreement in any material respect.

 

5



--------------------------------------------------------------------------------



 



4.3 Availability of Funds. Parent has uncommitted cash on hand in an amount
sufficient to consummate the transactions contemplated hereby.
SECTION 5: Additional Agreements.
5.1 No Solicitation. The Consenting Stockholder covenants and agrees as of the
date hereof and as of the Effective Time as follows:
5.1(a) No Solicitation or Negotiation. From the date of this Agreement until the
earlier to occur of the Termination and the Effective Time, the Consenting
Stockholder will not, directly or indirectly:
(i) solicit, initiate, or knowingly or intentionally encourage or facilitate,
any inquiries, offers or proposals that constitute, or could reasonably be
expected to lead to, any Acquisition Proposal; or
(ii) enter into, continue or otherwise participate in any discussions or
negotiations regarding, furnish to any Person any non-public information with
respect to, assist or participate in any effort or attempt by any Person with
respect to, or otherwise knowingly or intentionally cooperate in any way with,
any Acquisition Proposal (provided, however, that providing notice of the
restrictions set forth in this Section 5.1 to a third party in response to any
such inquiry, request or Acquisition Proposal shall not, in and of itself, be
deemed a breach of this Section); or
(iii) otherwise sell, offer to sell, contract to sell (including, without
limitation, any short sale), grant any option to purchase, pledge or otherwise
transfer or dispose of (other than to donees who agree to be similarly bound)
any securities of the Company held by the Consenting Stockholder.
It is agreed that any violation of the restrictions set forth in this
Section 5.1(a) by any Representative of the Consenting Stockholder, whether or
not such Person is purporting to act on behalf of the Consenting Stockholder or
otherwise, shall be deemed to be a breach of this Section 5.1(a) by the
Consenting Stockholder. For purposes of this Agreement, the term “Acquisition
Proposal” shall mean  any proposal or offer, whether in one transaction or a
series of related transactions, for (i) a merger, consolidation, dissolution,
tender offer, exchange offer, recapitalization, share exchange, business
combination, stock purchase or other similar transaction involving or affecting
any of the Shares, or (ii) any transaction which is similar in form, substance
or purpose to any of the foregoing transactions, in each case other than the
Contemplated Transactions.
5.1(b) No Alternative Acquisition Agreement. Until the earlier to occur of the
Termination and the Effective Time, the Consenting Stockholder will not enter
into any letter of intent, memorandum of understanding, agreement in principle,
acquisition agreement, merger agreement or similar agreement constituting or
relating to any Acquisition Proposal or any transactions described in
Section 5.1(a)(iii).
5.1(c) Cessation of Ongoing Discussions. Until the earlier to occur of the
Termination and the Effective Time, the Consenting Stockholder will cease
immediately all discussions and negotiations regarding any proposal that
constitutes, or could reasonably be expected to lead to, an Acquisition Proposal
or transactions described in Section 5.1(a)(iii).

 

6



--------------------------------------------------------------------------------



 



5.2 Legal Conditions to the Contemplated Transactions. Subject to the terms
hereof, Parent and the Consenting Stockholder shall use all commercially
reasonable efforts to (i) take, or cause to be taken, all actions, and do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective the
Merger and the Contemplated Transactions as promptly as reasonably practicable,
(ii) as promptly as practicable, obtain from any Governmental Body or any other
third party any Consents, licenses, permits, waivers, approvals, authorizations,
or orders required to be obtained or made by the Consenting Stockholder in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the Contemplated Transactions and the Merger, (iii) as
promptly as practicable, make all filings and any other submissions such party
is required to make, with respect to this Agreement, the Contemplated
Transactions and the Merger under (A) the Securities Act, the Exchange Act and
any other applicable federal or state securities laws, and (B) any other Legal
Requirements, and (iv) execute or deliver any additional instruments reasonably
necessary to consummate the Contemplated Transactions and the Merger, and to
fully carry out the purposes of this Agreement. Parent and the Consenting
Stockholder shall use commercially reasonable efforts to cooperate with each
other in connection with the making of all such filings other than any filing
required to be made by the Consenting Stockholder with the SEC or any regulatory
body (subject to Legal Requirements regarding the sharing of information),
including providing copies of all such documents to the non-filing party and its
advisors prior to filing and, if requested, accepting all reasonable additions,
deletions or changes suggested in connection therewith. Notwithstanding the
foregoing, this Section 5.2 shall not be deemed to impose greater or different
obligations on Parent with respect to the Merger than as provided in the Merger
Agreement.
5.3 Public Disclosure. No party shall issue any press release or otherwise make
any public statement or other disclosure with respect to the Contemplated
Transactions, unless the other party shall have approved such disclosure or such
disclosure is required by any Legal Requirement.
5.4 Notification of Certain Matters. The Consenting Stockholder shall give
prompt notice to Parent of the occurrence, or failure to occur, of any event,
which occurrence or failure to occur causes, or would be reasonably likely to
cause (a) any representation or warranty of the Consenting Stockholder contained
in this Agreement to be untrue or inaccurate in any respect, or (b) any
covenant, condition or agreement not to be complied with or satisfied by it
under this Agreement. Notwithstanding the above, the delivery of any notice
pursuant to this Section will not limit or otherwise affect the remedies
available hereunder to Parent or the conditions to such party’s obligation to
consummate the Contemplated Transactions.
5.5 General Release. Effective upon the Effective Time, and as a condition to
Parent’s executing this Agreement and the Merger Agreement:
5.5(a) The Consenting Stockholder, for himself and his heirs, devisees, legal
representatives, successors, and assigns (each, a “Releasing Party”, and,
collectively, the “Releasing Parties”), does hereby acknowledge complete
satisfaction of and does hereby fully, finally, and forever release and
discharge each of the Company, Parent, and Merger Sub, and each of the
respective directors, officers, employees, stockholders, representatives,
predecessors, successors, Affiliates, parents, Subsidiaries (direct and
indirect), beneficiaries, heirs, executors, or assigns of any of them
(collectively, the “Released Parties”) of and from any and all commitments,
actions, debts, claims, counterclaims, suits, causes of action, damages,
demands, liabilities, obligations, costs, expenses, and compensation of every
kind or nature whatsoever, past, present, or future, at law or in equity,
whether known or unknown, contingent or otherwise, which such Releasing Parties,
or any of them, had, has, or may have had at any time in the past and through
and including the Effective Time, against the Released Parties, or any of them,
including, but not limited to, any claims which relate to or arise out of such
Releasing Party’s relationship with the Company or any of its predecessors or
Affiliates, or such Releasing Party’s rights or status as a stockholder of the
Company or any of its predecessors or Affiliates, and further including, without
limitation, any claims of fraud or fraudulent inducement in connection with the
negotiation, execution, delivery, and performance of this Agreement and the
other documents and agreements to which such Releasing Party is a party in
connection with the Contemplated Transactions (collectively, the “Causes of
Action”); provided, however, that nothing in this Section shall release, acquit,
or discharge any Causes of Action or preclude a lawsuit or claim in respect of
any Causes of Action that a Releasing Party may have or bring arising under this
Agreement or the other documents and agreements executed and delivered pursuant
to this Agreement.

 

7



--------------------------------------------------------------------------------



 



5.5(b) Each Releasing Party acknowledges that (i)  the cash election price in
the Merger is less, as of the date hereof, than the stock election under which
Parent Common Stock will be issued, (ii) Parent Common Stock could trade at
prices lower or higher than the current price, and (iii) Parent may take any
number of actions that could have an effect on the price of its stock, including
the issuance of Parent Company Stock and mergers or acquisitions. To the extent
that Releasing Party is receiving cash in the Merger, he will not participate in
any appreciation of Parent’s Common Stock. Any and all Causes of Action, without
limitation arising from or relating to such differences in value or such other
transactions or such increases or decreases in value are encompassed within the
scope of the release set forth herein.
5.5(c) Each Releasing Party represents, warrants, covenants, and agrees that
such Releasing Party (a) has not and will not assign any Causes of Action or
possible Causes of Action against any Released Party, (ii) fully intends to
release all Causes of Action against the Released Parties, including, without
limitation, unknown and contingent Causes of Action (other than those
specifically reserved above), and (iii) has consulted with counsel with respect
to the matters covered hereby and has been fully apprised of the consequences
hereof.
5.5(d) Each Releasing Party covenants and agrees not to institute any
litigation, lawsuit, claim, or action against any of the Released Parties with
respect to any released Causes of Action.
5.6 Release of Dissenter’s Rights. The Consenting Stockholder hereby fully,
finally, and forever releases, waives and discharges any dissenter’s rights that
he is or may be entitled to in accordance with Nevada Revised Statutes
Section 92A.420.
SECTION 6: Survival; Indemnification.
6.1 Survival.
6.1(a) The representations, warranties, covenants, and agreements of the
Consenting Stockholder made herein and in all agreements, documents, and
instruments executed and delivered by the Consenting Stockholders in connection
herewith (i) are material, shall be deemed to have been relied upon by Parent,
and shall survive the Closing regardless of any investigation on the part of
Parent or its Representatives, with Parent reserving its rights hereunder, and
(ii) shall bind the Consenting Stockholder’s successors and assigns, whether so
expressed or not, and shall inure to the benefit of Parent and its respective
successors and assigns.

 

8



--------------------------------------------------------------------------------



 



6.1(b) The representations and warranties of the Consenting Stockholders made
herein and in all agreements, documents, and instruments executed and delivered
by the Consenting Stockholders in connection herewith shall expire and be of no
further force or effect on March 31, 2010, except that any written claim for
breach thereof made by Parent prior to such expiration date and delivered to the
party against whom such claim is made shall survive thereafter and, as to any
such claim, such applicable expiration will not effect the rights to
indemnification of Parent hereunder; provided, however, that (i) the
representations and warranties set forth in Section 3.2, and Section 3.3 hereof
shall survive indefinitely and any such written claim with respect to a breach
of such representations and warranties, or with respect to fraud, intentional
misrepresentation or willful breach, may be given at any time, and (ii) the
representation and warranty contained in Section 3.5 insofar as it relates to
the representations and warranties of the Company set forth in Section 2.10 of
the Merger Agreement shall survive for three (3) years following the Effective
Time, and, any such written claim with respect to a breach of such
representation and warranty may be given at any time on or prior to the third
anniversary of the Effective Time.
6.2 Indemnification.
6.2(a) Indemnification by Consenting Stockholders. The Consenting Stockholder
acknowledges and agrees that the Parent has relied on the representations,
warranties, covenants and other agreements of the Consenting Stockholder
contained in this Agreement in connection with the Contemplated Transactions.
Accordingly, the Consenting Stockholder, severally and not jointly, on his, her
or its own behalf and on behalf of his, her or its successors, executors,
administrators, estate, heirs and assigns (collectively, the “Stockholder
Indemnifying Parties”) agrees (to the extent of the Merger Consideration
received by the Consenting Stockholder in connection with the Merger) to defend,
indemnify and holder Parent, its Affiliates, stockholders, directors, officers,
employees and agents and each person that who controls any of them within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Parent Indemnified Parties”) harmless from and against any
and all damages, liabilities, losses, claims, diminution in value, obligations,
liens, assessments, judgments, Taxes, fines, penalties, reasonable costs and
expenses (including, without limitation, reasonable fees of counsel), as the
same are incurred, of any kind or nature whatsoever (whether or not arising out
of third-party claims and including all amounts paid in investigation, defense
or settlement of the foregoing (collectively, “Losses”) which may be sustained
or suffered by any such Parent Indemnified Party based upon, arising out of, or
by reason of (i) any breach of any representation or warranty made by the
Consenting Stockholder in this Agreement or in any certificate delivered
pursuant to this Agreement, and (ii) any breach of any covenant or agreement
made by the Consenting Stockholder in this Agreement or in any certificate
delivered pursuant to this Agreement, in each case, without respect to any
materiality or Material Adverse Effect qualification contained in such
representation, warranty, covenant or agreement (or any underlying
representation or warranty contained in the Merger Agreement).
6.2(b) Notice; Payment of Losses; Defense of Third-Party Claims.
(i) A Parent Indemnified Party shall give written notice of a claim for
indemnification under Sections 6.2(a) to the applicable Stockholder Indemnifying
Party promptly after receipt of any written claim by any third party and in any
event not later than twenty (20) business days after receipt of any such written
claim (or not later than ten (10) business days after the receipt of any such
written claim in the event such written claim in the form of a formal complaint
filed with a court of competent jurisdiction and served on the Parent
Indemnified Party or in the form of a final determination by any Governmental
Body), specifying in reasonable detail the amount, nature and source of the
claim, and including therewith copies of any notices or other documents received
from third parties with respect to such claim; provided, however, that failure
to give such notice shall not limit the right of the Parent Indemnified Party to
recover indemnity or reimbursement except to the extent that the Stockholder
Indemnifying Party suffers any material prejudice or material harm with respect
to such claim as a result of such failure. The Parent Indemnified Party shall
also provide the Stockholder Indemnifying Party with such further information
concerning any such claims as the Stockholder Indemnifying Party may reasonably
request by written notice.

 

9



--------------------------------------------------------------------------------



 



(ii) Within seven (7) business days after receiving notice of a claim for
indemnification or reimbursement, the Stockholder Indemnifying Party shall, by
written notice to the Parent Indemnified Party, either (i) concede or deny
liability for the claim in whole or in part, or (ii) in the case of a claim
asserted by a third party, advise that the matters set forth in the notice are,
or will be, subject to contest or legal proceedings not yet finally resolved. If
the Stockholder Indemnifying Party concedes liability in whole or in part, it
shall, within twenty (20) business days of such concession, pay the amount of
the claim to the Parent Indemnified Party to the extent of the liability
conceded. Any such payment shall be made in immediately available funds equal to
the amount of such claim so payable. If the Stockholder Indemnifying Party
denies liability in whole or in part or advises that the matters set forth in
the notice are, or will be, subject to contest or legal proceedings not yet
finally resolved, then the Stockholder Indemnifying Party shall make no payment
(except for the amount of any conceded liability payable as set forth above and
reimbursement of expenses as set forth herein) until the matter is resolved in
accordance with this Agreement.
(iii) In the case of any third party claim, if, within seven (7) business days
after receiving the notice described in the preceding paragraph (a), the
Stockholder Indemnifying Party gives written notice to the Parent Indemnified
Party stating that the Stockholder Indemnifying Party would be liable under the
provisions hereof for indemnity in the amount of such claim if such claim were
valid and that the Stockholder Indemnifying Party disputes and intends to defend
against such claim, liability or expense at the Stockholder Indemnifying Party’s
own cost and expense, then, except as provided below, counsel for the defense
shall be selected by the Stockholder Indemnifying Party (subject to the consent
of such Parent Indemnified Party which consent shall not be unreasonably
withheld) and such Stockholder Indemnifying Party shall not be required to make
any payment to such Parent Indemnified Party with respect to such claim,
liability or expense as long as the Stockholder Indemnifying Party is conducting
a good faith and diligent defense at its own expense; provided, however, that
the assumption of defense of any such matters by the Stockholder Indemnifying
Party shall relate solely to the claim, liability or expense that is subject or
potentially subject to indemnification. If the Stockholder Indemnifying Party
assumes such defense in accordance with the preceding sentence, it shall have
the right, with the consent of such Parent Indemnified Party, which consent
shall not be unreasonably withheld, to settle all indemnifiable matters related
to claims by third parties which are susceptible to being settled provided the
Stockholder Indemnifying Party’s obligation to indemnify such Parent Indemnified
Party therefor will be fully satisfied only by payment of money by the
Stockholder Indemnifying Party pursuant to a settlement which includes a
complete release of such Parent Indemnified Party. The Stockholder Indemnifying
Party shall keep such Parent Indemnified Party apprised of the status of the
claim, liability, or expense and any resulting suit, proceeding or enforcement
action, shall furnish such Parent Indemnified Party with all documents and
information that such Parent Indemnified Party shall reasonably request, and
shall consult with such Parent Indemnified Party prior to acting on major
matters, including settlement discussions. Notwithstanding anything herein
stated, such Parent Indemnified Party shall at all times have the right to fully
participate in such defense at its own expense directly or through counsel;
provided, however, if the named parties to the action or proceeding include both
the Stockholder Indemnifying Party and such Parent Indemnified Party and
representation of both parties by the same counsel would be inappropriate under
applicable standards of professional conduct, the reasonable expense of separate
counsel for such Parent Indemnified Party shall be paid by the Stockholder
Indemnifying Party. If (A) no such notice of intent to dispute and defend is
given by the Stockholder Indemnifying Party, or if such diligent good faith
defense is not being or ceases to be conducted, or (B) the third party claim
relates to breaches of representations and warranties made by a Stockholder
Indemnifying Party that relate to the Company, its business or operations,
Parent may undertake the defense of such claim, liability, or expense at the
Stockholder Indemnifying Party’s own cost and expense (with counsel selected by
Parent), and shall have the right to compromise or settle, such claim,
liability, or expense (exercising reasonable business judgment). If such claim,
liability, or expense is one that by its nature cannot be defended solely by the
Stockholder Indemnifying Party, then such Parent Indemnified Party shall make
available all information and assistance that the Stockholder Indemnifying Party
may reasonably request and shall cooperate with the Stockholder Indemnifying
Party in such defense.

 

10



--------------------------------------------------------------------------------



 



6.2(c) Monetary Limitation. No claim for Losses may be brought under this
Section 6.2 unless and until the aggregate amount of all claims for Losses of a
Parent Indemnified Party is at least $5 million (without double counting for the
same threshold in the majority stockholder written consent agreement between
Parent and Xu Hong Bin) whereupon all claims for Losses of such Parent
Indemnified Party may be brought by such Parent Indemnified Party, and the
maximum liability of the Stockholder Indemnifying Parties shall be the total
consideration received by the Consenting Stockholder under the Merger as of the
Effective Time.
6.2(d) Limitation on Contribution and Certain Other Rights. The Consenting
Stockholder hereby agrees that if, following the Effective Time, any Losses
become due from the Consenting Stockholder pursuant to this Section 6.2 (a “Loss
Payment”), the Consenting Stockholder shall have no rights against Parent, the
Company or any of their directors, officers or employees (in their capacity as
such), whether by reason of contribution, indemnification, subrogation or
otherwise, in respect of any such Loss Payment, and the Consenting Stockholder
shall not take any action against Parent or any such Person with respect
thereto.
SECTION 7: Miscellaneous Provisions.
7.1 Fees, Expenses and Taxes. All fees, expenses and Taxes incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees, expenses, or Taxes, whether or not the
Contemplated Transactions are consummated.
7.2 Amendment. This Agreement may not be amended, except by an instrument in
writing signed by or on behalf of Parent and the Consenting Stockholder.
7.3 Waiver.
7.3(a) Neither any failure nor any delay by any party in exercising any right,
power or privilege under this Agreement or any of the documents referred to in
this Agreement will operate as a waiver of such right, power or privilege and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. To the maximum extent permitted by Legal
Requirements, (i) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (ii) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.
7.3(b) At any time prior to the Effective Time, Parent (with respect to the
Consenting Stockholder) and the Consenting Stockholder (with respect to Parent),
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of such other party to this Agreement,
(ii) waive any inaccuracies in the representation and warranties contained in
this Agreement or any document delivered pursuant to this Agreement and
(iii) waive compliance with any covenants, obligations or conditions contained
in this Agreement. Any agreement on the part of a party to this Agreement to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party.

 

11



--------------------------------------------------------------------------------



 



7.4 Entire Agreement. This Agreement and the documents and instruments and other
agreements among the parties hereto as contemplated by or referred to herein
constitute the entire agreement among the parties to this Agreement and
supersede all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter hereof.
7.5 Execution of Agreement; Counterparts; Electronic Signatures.
7.5(a) This Agreement may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties; it being understood that
all parties need not sign the same counterpart.
7.5(b) The exchange of copies of this Agreement and of signature pages by
facsimile transmission (whether directly from one facsimile device to another by
means of a dial-up connection or whether mediated by the worldwide web), by
electronic mail in “portable document format” (“.pdf” format), or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, or by a combination of such means, shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of an original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.
7.5(c) Notwithstanding the Electronic Signatures in Global and National Commerce
Act (15 U.S.C. Sec. 7001 et seq.), the Uniform Electronic Transactions Act, or
any other Legal Requirement relating to or enabling the creation, execution,
delivery, or recordation of any contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the parties, no party shall
be deemed to have executed this Agreement or any other document contemplated by
this Agreement (including any amendment or other change thereto) unless and
until such party shall have executed this Agreement or such document on paper by
a handwritten original signature or any other symbol executed or adopted by a
party with current intention to authenticate this Agreement or such other
document contemplated.
7.6 Governing Law. Except to the extent that the corporate laws of the State of
Delaware apply to a party, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.
7.7 Consent to Jurisdiction; Venue. In any action or proceeding between Parent
and the Consenting Stockholder arising out of or relating to this Agreement or
any of the transactions contemplated by this Agreement, each of the parties:
(a) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of any state or federal court located in the Borough of
Manhattan, the City of New York, New York (each, a “New York Court”); and
(b) agrees that all claims in respect of such action or proceeding may be heard
and determined exclusively in any New York Court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The Consenting Stockholder agrees that personal service may be
effected by mail addressed to their residence as reflected in the records of the
Company, provided, that nothing in this Agreement shall affect the right of any
party to this Agreement to serve process in any other manner permitted by Legal
Requirements.

 

12



--------------------------------------------------------------------------------



 



7.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
7.9 Attorneys’ Fees. In any action at law or suit in equity to enforce this
Agreement or the rights of any of the parties hereunder, and except as provided
in Section 6 and Section 7.1, the prevailing party in such action or suit shall
be entitled to receive a reasonable sum for its attorneys’ fees and all other
reasonable costs and expenses incurred in such action or suit.
7.10 Assignments and Successors. This Agreement shall be binding upon, and shall
be enforceable by and inure solely to the benefit of, the parties hereto and
their respective successors and assigns; provided, however, that neither this
Agreement nor any of the Consenting Stockholder’s rights hereunder may be
assigned by the Consenting Stockholder without the prior written consent of
Parent. Any attempted assignment of this Agreement or of any such rights by the
Consenting Stockholder without such consent shall be void and of no effect.
7.11 No Third Party Rights. Except as provided in Section 5 and Section 6,
nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person (other than the parties hereto) any right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.
7.12 Notices. All notices, Consents, waivers and other communications required
or permitted by this Agreement shall be in writing and shall be deemed given to
a party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); or (b) sent by facsimile
or e-mail with confirmation of transmission by the transmitting equipment
confirmed with a copy delivered as provided in clause (a), in each case to the
following addresses or facsimile numbers and marked to the attention of the
person (by name or title) designated below (or to such other address, facsimile
number, e-mail address or person as a party may designate by notice to the other
parties) between the hours of 9:00 a.m. and 5:00 p.m. in the recipient’s time
zone:
Parent:
Heckmann Corporation
75080 Frank Sinatra Drive
Palm Desert, California 92211
Attention: Don Ezzell
Fax no.: (760) 341-3727
with a copy to:
DLA Piper US LLP
2415 East Camelback Road, Suite 700
Phoenix, Arizona 85016
Attention: Steven D. Pidgeon
Fax no.: (480) 606-5524
If to Consenting Stockholder:
Chen Xing Hua
Unit 607, 6/F Concordia Plaza, 1 Science Museum Road
Tsimshatsui East, Kowloon, Hong Kong
People’s Republic of China
Fax no.: (_____)                     

 

13



--------------------------------------------------------------------------------



 



with copies to:
Thelen Reid Brown Raysman & Steiner, LLP
875 Third Avenue
10th Floor
New York, NY 10022
Fax no.: (212) 603-2001
Attention: Richard S. Green
and
Thelen Reid Brown Raysman & Steiner, LLP
701 Eighth Street, NW
Washington, DC 20001
Fax no.: (202) 508-4321
Attention: Joseph R. Tiano, Jr.
7.13 Construction; Usage.
7.13(a) Interpretation. In this Agreement, unless a clear contrary intention
appears:
(i) the singular number includes the plural number and vice versa;
(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;
(iii) reference to any gender includes each other gender;
(iv) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;
(v) “hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof unless the context requires otherwise;
(vi) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;
(vii) “or” is used in the inclusive sense of “and/or”;
(viii) with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”;
(ix) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto; and

 

14



--------------------------------------------------------------------------------



 



(x) any dollar thresholds set forth herein shall not be used as a benchmark for
determination of what is or is not “material” under this Agreement.
7.13(b) Legal Representation of the Parties. This Agreement was negotiated by
the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.
7.13(c) Headings. The headings contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
7.14 Enforcement of Agreement.
7.14(a) Except as otherwise expressly provided herein, any and all remedies
herein expressly conferred upon a party hereunder shall be deemed cumulative
with and not exclusive of any other remedy conferred hereby or by law on such
party, and the exercise of any one remedy shall not preclude the exercise of any
other. The parties acknowledge and agree that each other party hereunder would
be irreparably damaged if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any breach of this
Agreement by a party hereunder could not be adequately compensated in all cases
by monetary damages alone. Accordingly, in addition to any other right or remedy
to which a party hereunder may be entitled, at law or in equity, it shall be
entitled to enforce any provision of this Agreement by a decree of specific
performance and temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.
7.14(b) The Consenting Stockholder has read and understands (a) Parent’s
Registration Statement on Form S-1, filed with the SEC on November 8, 2007,
Parent’s final prospectus relating thereto, dated November 12, 2007, and any and
all other Parent SEC Reports (including all exhibits thereto), (b) the Trust
Agreement, and (c) Parent’s Amended and Restated Certificate of Incorporation
(collectively, the “Parent Disclosures”). The Consenting Stockholder
acknowledges and understands that (i) Parent is a special purpose acquisition
corporation, (ii) Parent has established the Trust Fund for the benefit of its
public stockholders and may disburse monies from the Trust Fund only as
described in the Parent Disclosures, and (iii) in the event the Contemplated
Transactions are not consummated for any reason by November 16, 2009, Parent
will be obligated to return to its stockholders the amounts being held in the
Trust Fund. In accordance with foregoing, the Consenting Stockholder
acknowledges and agrees that it does not have and will not have any right,
title, interest or claim (collectively, “Claims”) of any kind or nature, in or
to any monies held in the Trust Fund, hereby waives any and all Claims to any
monies held in the Trust Fund that the Consenting Stockholder may have or seek
to have in the future (including, but not limited to, any Claims arising as a
result of the termination of this Agreement, any breach of this Agreement by
Parent, or otherwise) and will not seek recourse against the Trust Fund for any
reason (a “Trust Waiver”), and the Consenting Stockholder hereby waives any and
all Claims against any of Parent’s vendors that have issued a Trust Waiver to
Parent in connection with services provided to Parent. Notwithstanding anything
to the contrary, this Section 7.14(b) shall not constitute a waiver of any
remedy of the Consenting Stockholder under this Agreement.
7.15 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
[Remainder of page intentionally left blank – signature page follows]

 

15



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have caused this Agreement to be executed as of
the date first above written.

                  PARENT:    
 
                Heckmann Corporation    
 
           
 
  By:   /s/ Richard J. Heckmann    
 
           
 
           
 
  Name:   Richard J. Heckmann    
 
           
 
           
 
  Title:   Chief Executive Officer and Chief Financial Officer    
 
           
 
                CONSENTING STOCKHOLDER:    
 
                /s/ Chen Xing Hua    
 
                Chen Xing Hua    

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Certain Definitions
For purposes of the Agreement (including this Exhibit A):
Affiliate. “Affiliate” shall mean, with respect to a Person, any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with such Person. The term “Affiliated” has the meaning correlative to
the foregoing.
Cash Conversion Election. “Cash Conversion Election” shall mean the exercise by
holders of thirty percent (30%) or more of the shares of Parent Common Stock
issued in Parent’s initial public offering of securities and outstanding
immediately before the Closing of their rights to convert their shares into a
pro rata share of the Trust Fund in accordance with Parent’s Amended and
Restated Certificate of Incorporation.
Certificate of Incorporation Amendment. “Certificate of Incorporation Amendment”
shall mean an amendment to Parent’s Amended and Restated Certificate of
Incorporation approved by the holders of a majority of the shares of Parent
Common Stock issued in Parent’s initial public offering of securities and
outstanding as of the record date of the Parent Stockholders’ Meeting, providing
for perpetual existence of Parent.
Certificates of Merger. “Certificates of Merger” shall mean the certificate of
merger satisfying the applicable requirements of the DGCL and the articles of
merger satisfying the applicable requirements of the NRS required to be filed in
connection with the Merger.
Company SEC Reports. “Company SEC Reports” shall mean each report, registration
statement and definitive proxy statement filed by the Company with the SEC.
Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).
Control. “Control”, “Controlled”, “Controlling” or “under common Control with”
with respect to any Person, means having the ability to direct the management
and affairs of such Person, whether through the ownership of voting securities,
by contract or otherwise, and such ability shall be deemed to exist when a
Person holds at least fifty (50)% of the outstanding voting securities of such
Person.
DGCL. “DGCL” shall mean the Delaware General Corporation Law.
Effective Time. “Effective Time” shall mean the date and time the Merger becomes
effective.
Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any company
limited by shares, limited liability company or joint stock company), firm,
society or other enterprise, association, organization or entity.
Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

A-1



--------------------------------------------------------------------------------



 



Exchange Agent. “Exchange Agent” shall mean a reputable bank or trust company
designated by Parent and reasonably satisfactory to the Company to act as
exchange agent for the payment of the Merger Consideration pursuant to the
Merger Agreement.
Exchange Ratio. “Exchange Ratio” shall mean 0.8 of a share of Parent Common
Stock.
GAAP. “GAAP” shall mean generally accepted accounting principles for financial
reporting in the United States, applied on a basis consistent with the basis on
which the financial statements referred to herein were prepared.
Governmental Authorization. “Governmental Authorization” shall mean any:
(a) permit, license, certificate, franchise, permission, variance, clearance,
registration, qualification or authorization issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to
any Legal Requirement; or (b) right under any contract with any Governmental
Body.
Governmental Body. “Governmental Body” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).
Legal Requirement. “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body (or under the
authority of any national securities exchange on which Parent Common Stock is
listed). Reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaces or reenacted, in whole or in part, and in
effect from time to time, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.
Liens. “Lien” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, infringement, interference, option, right
of first refusal, equitable interest, title retention or title reversion
agreement, preemptive right, community property interest or restriction of any
nature, whether accrued, absolute, contingent or otherwise (including any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the receipt of any income
derived from any asset, any restriction on the use of any asset and any
restriction on the possession, exercise or transfer of any other attribute of
ownership of any asset).
Make Good Escrow Agreement. “Make Good Escrow Agreement” shall mean that certain
make good escrow agreement by and among Xu Hong Bin, The Pinnacle Fund, L.P., as
agent, Loeb & Loeb LLP, as escrow agent, and the investors party thereto, which
investors include the Releasors.
NRS. “NRS” shall mean the Nevada Revised Statutes.
Organizational Documents. “Organizational Documents” means the certificate or
articles of incorporation, bylaws and other organizational documents.
Parent SEC Reports. “Parent SEC Reports” shall mean each report, registration
statement and definitive proxy statement filed by Parent with the SEC.

 

A-2



--------------------------------------------------------------------------------



 



Parent Stockholders’ Meeting. “Parent Stockholders’ Meeting” shall mean a
meeting of the holders of Parent Common Stock to vote on (i) the adoption of the
Merger Agreement by the stockholders of Parent, (ii) the issuance of Parent
Common Stock in the Merger and (iii) the adoption of the Certificate of
Incorporation Amendment.
Person. “Person” shall mean any individual, Entity or Governmental Body.
Representatives. “Representatives” shall mean any party’s respective directors,
officers, employees, investment bankers, attorneys, accountants or other
advisors or representatives.
Required Parent Stockholder Vote. “Required Parent Stockholder Vote” shall mean
the affirmative vote to adopt the Merger Agreement, approve the issuance of
Parent Common Stock in the Merger and adopt the Certificate of Incorporation
Amendment by the holders of a majority of the shares of Parent Common Stock
issued in Parent’s initial public offering of securities and outstanding as of
the record date of the Parent Stockholder Meeting and constituting a quorum for
the purpose of voting on such proposal and the absence of the Cash Conversion
Election.
SEC. “SEC” shall mean the United States Securities and Exchange Commission.
Securities Act. “Securities Act” shall mean the Securities Act of 1933, as
amended.
Subsidiary. An entity shall be deemed to be a “Subsidiary” of another Person if
such Person directly or indirectly owns, beneficially or of record, (a) an
amount of voting securities of other interests in such Entity that is sufficient
to enable such Person to elect at leased a majority of the members of such
Entity’s board of directors or other governing body, or (b) at least 50% of the
outstanding equity or financial interests of such Entity.
Tax. “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem
tax, transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Body.
Trust Agreement. “Trust Agreement” shall mean that certain Investment Trust
Management Agreement, dated as of November 16, 2007, by and between Parent and
American Stock Title & Transfer Co., as trustee of the trust fund established
pursuant thereto.
Trust Fund. “Trust Fund” shall mean the trust fund established pursuant to the
Trust Agreement.
Warrants. “Warrants” shall mean any options, stock appreciation rights,
warrants, convertible or exchangeable securities or other rights, Contracts,
arrangements or commitments of any character relating to the issuance of equity.

 

A-3



--------------------------------------------------------------------------------



 



Exhibit B
Action by Written Consent in lieu of Meeting
of the Stockholders of China Water & Drinks, Inc.
The undersigned stockholders (the “Consenting Stockholders”) of China Water &
Drinks, Inc., a Nevada corporation (the “Company”), being the holders of a
majority of the outstanding shares of common stock, par value $0.001 per share
(“Company Common Stock”) of the Company (on an as converted basis), voting as a
single class, pursuant to Section 78.320 of the Nevada Revised Statutes (the
“NRS”), and for purposes of Section 92A.120 of the NRS, do hereby consent to the
adoption of the following resolutions and agree that said resolutions shall have
the same force and effect as if duly adopted by affirmative vote at a meeting of
the stockholders of the Company duly called and held for the purpose:
Whereas, Heckmann Corporation, a Delaware corporation (“Parent”), Heckmann
Acquisition II Corporation, a Delaware corporation and a wholly owned Subsidiary
of Parent (“Merger Sub”), and the Company have entered into an Agreement and
Plan of Merger and Reorganization dated as of May 19, 2008 (the “Merger
Agreement”), pursuant to which the Company agreed to merge with and into Merger
Sub (the “Merger”), with the Company ceasing to exist and Merger Sub surviving
as a wholly owned Subsidiary of Parent; and
Whereas, the respective Boards of Directors of Parent, Merger Sub and the
Company have approved the Merger Agreement and the Merger, and have deemed it
advisable and in the best interests of their respective corporations and
stockholders that Merger Sub and the Company consummate the Merger; and
Whereas, in connection with the Merger Agreement, (i) Parent, the Company and
certain stockholders of the Company entered into an undertaking agreement,
pursuant to which such stockholders elected to receive all cash in the Merger
and agreed to provide a general release of claims against the Company, Parent
and Merger Sub, (ii) Parent, the Company and each holder of the Company’s
outstanding convertible notes which are convertible into Company Common Stock
entered into a conversion agreement, pursuant to which such holders agreed to
convert their notes into Company Common Stock, waive or suspend certain
defaults, potential defaults and obligations or the Company for the times set
forth therein, as of the effective time of the Merger, release various liens and
other rights and elected to receive all stock in the Merger, and in
consideration for releases, waivers, suspensions and relinquishment of rights,
Parent agreed to grant to such holders the right to receive a contingent
payment, and (iii) Parent, the Company and certain stockholders of the Company
entered into a release agreement, pursuant to which such stockholders agreed to
waive or suspend certain defaults, potential defaults and obligations of the
Company, release in full any and all rights of such stockholders in any shares
of Company Common Stock owned or controlled by Xu Hong Bin that are subject to
the Make Good Escrow Agreement (as defined therein) and elected to receive all
stock in the Merger, and in consideration for such waivers, releases and
suspensions, Parent agreed to grant to such stockholders the right to receive a
contingent payment; and
Whereas, at the request of Parent, the Consenting Stockholders are entering into
an agreement, pursuant to which, among other things, the Consenting Stockholders
are delivering this written consent; and
Whereas, each Consenting Stockholder has received an execution copy of the
Merger Agreement and the other agreements referred to above, has had an
opportunity to review such agreements with assistance of counsel and other
advisors of its own choosing, and believes that the terms of the Merger
Agreement and such other agreements are fair and reasonable.

 

B-1



--------------------------------------------------------------------------------



 



NOW THEREFORE, be it:

         
 
  Resolved:   That the Merger Agreement and the Merger be, and each of them
hereby is, adopted and approved.
 
       
 
  Further Resolved:   That this Consent be, and hereby is, irrevocable.
 
       
 
  Further Resolved:   That this consent be filed with the records of meetings of
the stockholders of the Company.

 

B-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has hereunto set its hand on the
date set forth opposite its name below.

             
Date: May 19,2008                                       
  By:   /s/ Xu Hong Bin    
 
           
 
           
 
  Name:   Xu Hong Bin    
 
           
 
           
Date: May 19,2008                                       
  By:   /s/ Chen Xing Hua    
 
           
 
           
 
  Name:   Chen Xing Hua    
 
           

 

B-3



--------------------------------------------------------------------------------



 



SCHEDULE A
SCHEDULE OF CONSENTING STOCKHOLDER’S
OWNERSHIP OF SHARES

          Name of Consenting Stockholder   Number of Shares  
 
       
Chen Xing Hua
    12,200,000  

 

